Hill, C. J.
1. The objection made to an excerpt from the charge of the court, on the ground that it was an expression of opinion as to what had been proved by the State, is not well founded. The trial judge fully and fairly stated the contentions of both the. State and the accused, without the slightest intimation or expression of opinion as to which contentions had been established by the evidence.
2. No other error of law was complained of, and the verdict is supported by the evidence. Judgment affirmed.